Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how the terminal device “determining, by a terminal device, priority information, wherein the priority information comprises at least one of a control resource set priority, a search space priority, a downlink control information priority, or a downlink control information size priority.” Please clarify whether the “priority information” is preconfigured or received from the controlling apparatus e.g. enb, base station, or access point. 

Regarding claim 11, it is not clear how the terminal device “determine priority information, wherein the priority information comprises at least one of a control resource 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MARINIER et al. (US 2020/0145079 A1), hereinafter MARINIER.
Regarding claim 1, MARINIER discloses a method for monitoring a downlink control channel (perform by UE for determining at least beam process for decoding control channel, see ¶ 0064), comprising: 
determining, by a terminal device, priority information, wherein the priority information comprises at least one of a control resource set priority, a search space priority, a downlink control information priority, or a downlink control information size priority (a beam process is associated to at least one control channel configuration from which the UE 402 determines resources on which to attempt decoding downlink control information, see ¶ 0065, where the configuration includes at least one of control resource set, deriving for at least one search space, see ¶s 0066-0069); 

obtaining, by the terminal device, downlink control information from the downlink control channel (a beam process is associated to at least one control channel configuration from which the UE 402 determines resources on which to attempt decoding downlink control information, see ¶ 0065). 
Regarding claim 11, MARINIER discloses a downlink control channel monitoring apparatus, comprising: 
a transceiver; a processor; and a non-transitory computer readable medium storing a program for execution by the processor, the program including instructions to: 
determine, by a terminal device, priority information, wherein the priority information comprises at least one of a control resource set priority, a search space priority, a downlink control information priority, or a downlink control information size priority (a beam process is associated to at least one control channel configuration from which the UE 402 determines resources on which to attempt decoding downlink control information, see ¶ 0065, where the configuration includes at least one of control resource set, deriving for at least one search space, see ¶s 0066-0069); 
cause the transceiver to monitor a downlink control channel according to the priority information (UE monitoring the physical downlink control channel based on the beam process, see ¶s 0064-0069); and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARINIER in view of TIIROLA et al. (US 2019/0150073 A1), herein after TIIROLA.
Regarding claims 2-3, 12-13, MARINIER fails to discloses performing, before the monitoring the downlink control channel: determining that a quantity of times the monitoring apparatus needs to attempt to decode the downlink control channel in the first time period is greater than a quantity of times the monitoring apparatus is capable of decoding the downlink control channel in a first time period or determining, by the terminal device, a first decoding quantity based on a first parameter and a quantity of times the terminal device needs to attempt to decode the downlink control channel in a first time period, wherein the first parameter is at least one of configured by a network device or predefined; and determining, by the terminal device, that the first decoding TIIROLA discloses that according an apparatus 20 may be controlled by memory 24 and processor 22 to perform NR control channel (e.g., PDCCH) blind decoding attempts between multiple search spaces or sets of search space(s) or CORESETs based on predefined search space (set) priorities and/or rules. In an embodiment, as will be discussed in more detail below, when a predefined maximum number of blind decoding attempts has been reached, apparatus 20 may be controlled by memory 24 and processor 22 to reduce the number of blind decodings down to an allowed level of BDs according to the predefined search space (set) priorities and/or rules.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement TIIROLA’s teaching in UE device taught by MARINIER in order to predefined the maximum number of blind decoding attempts allowed by the receiving UE for device efficiency. 

Claims 4-5, 7-8, 10, 14-15, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARINIER in view of HE et al. (US 2016/0219557 A1), herein after HE.
Regarding claims 4-5, 7-8, 10, 14-15, 17-18, 20 MARINIER fails to discloses wherein the control resource set priority comprises a priority of a control resource set/search space carrying first downlink control information that is higher than a priority of a control resource set/search space carrying second downlink control information; 
In the same field of endeavor, HE discloses UE receiving a plurality of DCIs from the serving cells.  The PDCCH may contain downlink control information (DCI) in one of a number of formats that tells the UE how to find and decode data, transmitted on PDSCH in the same subframe…. The set of possible locations for PDCCH is called the search space.  The search space indicates the set of Control Channel Element (CCE) locations where the UE may find its PDCCHs. A common search space may carry DCIs that are all common for all UEs; for example system information, UL TPC commands… A UE-specific search space may carry DCISs for UE-Specific locations (see ¶ 0022). The information transmitted through the use of one of DTX DCI format may include a DTX configuration indication (see ¶ 0032, 0042, 0043). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate HE’s teaching in the network/system taught by MARINIER in order to configure or inform the receiving device UE how to decode the received signal from the controlling node i.e. base station while providing the efficient use of UE’s resources.  

Claims 6, 9, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARINIER in view of AKOUM et al. (US 2019/0053270 A1), herein after AKOUM.
MARINIER fails to disclose that the control resource set priority comprises a control resource set carrying first downlink control information having a highest priority; wherein the first downlink control information is scheduling information of a beam-failure-recovery-request response message.
In the same field of endeavor, AKOUM discloses that CORESET group may be associated different beam management and recovery procedure in a wireless communication systems that is provides with a plurality of multiple control channel resource sets (CORESET),  where the CORSET may be used by user equipment to decode downlink control information (see abstract and ¶ 0018).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate AKOUM’s teaching in the wireless system taught by MARINIER in order to provides service based on the quality of service requirements of the traffic.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412